DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 1/27/2021 have been fully considered but they are not persuasive
Regarding 112 (a) Applicant argues that paragraph [00107] of the specification provides adequate support for the rejected limitation.  Regarding 103 rejection, Applicant argues Charbit and Lee fail to teach the limitation "information included in the MIB"

In response to argument Examine respectfully disagree.  (1) Cited parapgraph [00107] teaches MTC receiving both time and frequency resource from cell ID but the paragraph makes no mention of "obtaining a time resource for the SIB based on time related information ...from MIB" as cited for lacking support in the 112 (a) rejection.



Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119/120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No. 464/CHE/2015, 464/CHE/ 2015 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Prior-filed applications fail to provide enablement for at least the following claimed features, as well as similarly worded features:
wherein the frequency resource is obtained based on a function that applies modulo operation to a cell identity (ID) of a base station;

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 7 recite the limitation “obtaining a time resource for the SIB based on the time related information” which does not appear to be supported by the instant application’s specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
 	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-6 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of US Patent 10,341,078, hereafter Patent’078 in view of Charbit et al (USPN 2016/0105862) 

	Regarding claim 1 of instant application, Patent’078 discloses
 	A method of managing a system information block (SIB), by a device, in a wireless communication network, the method comprising: (see claim 1, lines 1-2) 
	obtaining the SIB through the time resource and a frequency resource, (see lines 8-9) 
 	wherein the frequency resource is obtained based on a function that applies modulo operation to a cell identity (ID) of a base station. (see lines 10-12) 
 	Patent’078 does not expressly disclose receiving a master information block (MIB); identifying time related information for the SIB from the MIB; obtaining a time resource for the SIB based on the time related information; information included in the MIB

receiving a master information block (MIB); (receives an MIB containing SFN linked to mSYNC [0028, 0030, 0032, 0038], FIGs. 3, 7, 8)
 	identifying time related information for the SIB from the MIB; obtaining a time resource for the SIB based on the time related information; (UE maintains count of SFN obtained from MIB to obtain mSYNC, even after losing synchronization; UE derives mSYNC timing based on obtained SFN [0042, 0031], FIGs.  7, 9)
 	information included in the MIB (MIB carries SFN and cell ID [0038, 0040, 0042]
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “receiving a master information block (MIB); identifying time related information for the SIB from the MIB; obtaining a time resource for the SIB based on the time related information; information included in the MIB" as taught by Charbit into Patent’078’s system with the motivation enable MTC UEs to receive necessary configuration information included in MIB to synchronize base station (Charbit, paragraph [0028, 0030, 0032, 0038], FIGs. 3, 7, 8)

	Regarding claim 2 of instant application, Patent’078 discloses
 	receiving a primary synchronization signal (PSS) and a secondary synchronization signal (SSS) from the base station; (see claim 1 lines 3-5)
identifying frequency related information for the SIB from the PSS and the SSS; (see claim 1 lines 6-7)
obtaining the frequency resource for the SIB based on the frequency related information, wherein the frequency related information includes the cell ID of the base station. (see claim 1 lines 8-11)

	Regarding claims 3-6 of instant application, claims 3-6 of Patent’078 disclose verbatim features.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 6-8, 10, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Charbit et al (USPN 2016/0105862) in view of Lee et al (USPN 2016/0043849).

	Regarding claim 7, Charbit discloses 
	a device comprising: (UE (FIG. 2) comprising [0025, 0026]
	a transceiver (transceiver, FIG. 2 #216 [0025, 0026]
	at least one processor configured to: (processor (FIG. 2 #213) operable to perform [0025, 0026])
	control to receive a master information block (MIB) (receives an MIB containing SFN linked to mSYNC [0028, 0030, 0032, 0038], FIGs. 3, 7, 8)
	identify time related information for the SIB from the MIB (UE maintains count of SFN obtained from MIB to obtain mSYNC, even after losing synchronization [0039-0042], FIGs.  7-9)
	obtain a time resource for the SIB based on the time related information (UE derives mSYNC timing after keeping count during long sleep to receive mSIB to read additional information [0031, 0039, 0040], FIG.s 7, 8
	obtain the SIB through the time resource and a frequency resource (UE obtains mSIB/SIB via timing and frequency based on mSYNC transmission [0029], FIG. 3
	Charbit does not expressly disclose wherein the frequency resource is obtained based on a function that applies modulo operation to a cell identity (ID) of a base station and information included in the MIB

	Lee discloses wherein the frequency resource is obtained based on a function that applies modulo operation to a cell identity (ID) of a base station and information included in the MIB (UE obtaining predefined time/frequency information based on performing modulo operation involving a cell ID to obtain MIB and SIB and location information of SIB provided by MIB [0046, 0094, 0092, 0098]
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “wherein the frequency resource is obtained based on a function that applies modulo operation to a cell identity (ID) of a base station and information included in the MIB " as taught by Lee into Charbit’s system with the motivation enable MTC UEs to receive necessary configuration information included in MIB and SIB to synchronize base station (Charbit, paragraph [0028, 0030, 0032, 0038], FIGs. 3, 7, 8)



	Regarding claim 10, Lee discloses PDSCH carrying SIB [0099]

	Regarding claim 12, Charbit discloses UE receives MIB on physical broadcast channel [0003, 0028]

Claims 1, 2, 4, 6 are rejected based on similar ground(s) provided in rejection of claims 7, 8, 10, 12 respectively.


Claims 3, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Charbit in view of Lee and in further view Kim et al (USPN 2016/0269872)

	Regarding claims 3, 9, combined system of Charbit and Lee does not expressly disclose SIB comprising time related information of another SIB
	Kim discloses SIB contains time information related to other SIBs [0111-0112]
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “SIB comprising time related information of another SIB" as taught by Kim into combined system of Lee and Charbit with the motivation enable MTC UEs to receive other configuration information such as cell reselection information (Kim, paragraph [0111-0112])


Claims 5, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Charbit in view of Lee and in further view Mizusawa (USPN 2015/0189652)

	Regarding claims 5, 11, combined system of Charbit and Lee does not expressly disclose PDSCH is transmitted periodically in a frame
 	Mizusawa discloses transmission of PDSCH is repeated in each subframe of a radio frame [0047] (FIG. 3)  	
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “PDSCH is transmitted periodically in a frame” as taught by Mizusawa into combined system of Charbit and Lee with the motivation enable MTC UEs to receive  necessary configuration information included in MIB and SIB to synchronize base station (Charbit, paragraph [0028, 0030, 0032, 0038], FIGs. 3, 7, 8)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sayana et al (USPN 2013/0250878) discloses reception of MIB, SIB by UE to acquire necessary information for initial access.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI NGUYEN whose telephone number is (571)270-7632.  The examiner can normally be reached on M-F campus 10:30-5pm, telework 6pm-8pm| Telework count days.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THAI NGUYEN/Primary Examiner, Art Unit 2469